Exhibit 10.8

GENERAL CONSULTING AND SERVICES AGREEMENT

 

This General Consulting and Services Agreement (“Agreement”) is effective as of
October 13, 2020 (the “Effective Date”) by and between NuVasive, Inc.
(“NuVasive” or the “Company”) and Matthew Link (“Consultant”) (individually
referred to as a “Party” or collectively the “Parties”).

 

WHEREAS, the Parties have entered into that certain letter agreement dated as of
even date herewith (the “Letter Agreement”), which sets forth the terms of
Consultant’s transition from his current role as the Company’s President as of
October 13, 2020, his continued employment with the Company in the capacity of a
Special Advisor during the period October 14, 2020 through December 31, 2020,
and his continued service as a consultant for the period January 1, 2021 through
March 31, 2021; and

 

WHEREAS, in accordance with the Letter Agreement, Consultant has agreed to
provide services to the Company as a consultant for the period January 1, 2021
through March 31, 2021 (the “Consulting Term”); and

 

WHEREAS, NuVasive desires to retain Consultant pursuant to this Agreement to,
among other things, assist the Company during the Consulting Term with a smooth
transition of his former responsibilities as President and provide certain
operational and business consulting services, as more fully described herein.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.Engagement.  During the Consulting Term (unless this Agreement is terminated
earlier), Consultant shall provide non-exclusive consulting services to the
Company, reporting to the Company’s Chief Executive Officer, pursuant to the
terms of this Agreement. The Parties agree and acknowledge that the Consulting
Term is intended to follow immediately upon the end of Consultant’s service as a
Company employee. Consultant shall receive consideration for consulting services
provided during the Consulting Term only as set forth in this Agreement.

 

2.Services To Be Provided. The Company and Consultant agree that during the
Consulting Term, Consultant shall perform the Services as specified in Exhibit A
(the “Services”). Consultant represents, warrants, and covenants that Consultant
will perform the Services under this Agreement in a timely, professional, and
workmanlike manner and that all materials, information and deliverables provided
to the Company will comply with: (i) any requirements set forth in the Services,
(ii) all Company policies, including the Code of Conduct, and (ii) applicable
law. The Services will be provided offsite at a location chosen by Consultant.

 

3.Consideration. In return for the promises and covenants by the Parties, and
Consultant’s compliance with this Agreement, the Company agrees to provide
Consultant with the following consideration:

 

(a)Compensation. During the Consulting Term, the Company will pay to Consultant,
as full and complete payment for the performance of the Services, the
compensation described in Exhibit A, in the time and manner of payment described
in Exhibit A. Consultant acknowledges that he is not entitled to any other
compensation or remuneration of any kind whatsoever for the Services unless
otherwise set forth in this Agreement.

 

(b)Expenses. Provided that Consultant provides accounts or invoices evidencing
Consultant’s expenses, the Company shall reimburse Consultant for all reasonable
pre-approved out-of-pocket expenses incurred by Consultant in connection with
the performance of the Services.

 

--------------------------------------------------------------------------------

 

4.Relationship of Parties.

 

(a)Independent Consultant. During the Consulting Term, Consultant, in his
capacity as such, shall be at all times an independent consultant and shall not
be an agent or employee of the Company, and shall have no authority to bind the
Company by contract or otherwise in any matter whatsoever, unless otherwise
specifically authorized in writing by the Company’s Chief Executive Officer or
his designee. Consultant will perform the Services under the general direction
of the Company’s Chief Executive Officer, but shall retain the discretion to
determine both the manner and means by which the Services are to be
accomplished. Unless specifically set forth, Consultant, in his capacity as
such, shall not be considered as having any employee status or as being entitled
to participate in any commission, bonus, health and welfare benefits, equity
plans, or other arrangements the Company may from time-to-time provide to its
employees or executives.

 

(b)Employment Taxes and Benefits. Consultant will report as self- employment
income all compensation received by Consultant pursuant to this Agreement, and
will be issued an IRS Form 1099 regarding any payments he receives from the
Company pursuant to this Agreement. Consultant is solely responsible for payment
of all income, social security, employment- related, or other taxes incurred by
Consultant under this Agreement. Consultant further understands and agrees that
should any amount of this payment pursuant to this Agreement become taxable for
any reason, or should federal, state, or local taxes or penalties be assessed on
any amount paid by the Company to Consultant pursuant to this Agreement,
Consultant shall hold the Company harmless from and against such assessments for
his obligation to pay taxes or assessments, and shall be solely responsible for
payment of all such taxes or assessments, regardless of whether they are
assessed against Consultant or the Company.

 

5.Restrictive Covenants. Consultant affirms continued application of, and agreed
compliance with, the Proprietary Information and Inventions Assignment and
Restrictive Covenant Agreement previously executed by Consultant on June 6,
2014, as amended effective October 13, 2020 (the “PIIA Agreement”). The Parties
acknowledge and agree, however, that Consultant may provide consulting services
to other companies and/or be employed part-time or full-time by another employer
during the Consulting Term, provided that doing so doesn’t utilize or rely on
the Company’s Proprietary Information (as defined in the PIIA Agreement), or
violate the restrictive covenant obligations as set forth in the PIIA Agreement.

 

6.Indemnification. The Company will indemnify and hold harmless Consultant from
and against any and all claims, suits, actions, demands, and proceedings against
Company and all losses, costs, and liabilities directly related thereto, arising
out of or related to: (i) any violation of Company’s obligations that cause harm
in reputation or financial harm to Consultant; (ii) any negligence on behalf of
Company; or (iii) any breach of this Agreement by Company.

 

 

--------------------------------------------------------------------------------

 

7.Consultant’s Representations and Obligations.

 

(a)Compliance with Laws. Consultant represents and warrants that in providing
any services pursuant to this Agreement he will comply with all applicable
federal, state, local, municipal, regulatory and/or governmental agency laws,
statutes, regulations, edicts, guidance, directives, and ordinances applicable
to those services, including, without limitation, (i) the U.S. Health Insurance
Portability and Accountability Act (HIPAA), (ii) all federal and state health
care anti-fraud, anti- kickback and abuse laws such as 42 U.S.C. § 1320a-7b(b);
(iii) the Federal Food, Drug, and Cosmetic Act and its implementing regulations;
(iv) all rules, regulations, and guidance of the U.S. Food and Drug
Administration (FDA); and (v) all rules, regulations and guidance of the Center
for Medicare and Medicaid Services (CMS). Without limiting the generality of the
foregoing, except to the extent allowed by applicable law, in providing services
under this Agreement, Consultant will make no offer, payment or other
inducement, whether directly or indirectly, to induce the referral of business,
the purchase, lease or order of any item or service, or the recommending of the
purchase, lease or order of any item or service.

 

(b)Debarment. Consultant represents and warrants that Consultant has not been
nor is debarred, suspended, excluded or otherwise ineligible under Section 306
of the Federal Food, Drug and Cosmetic Act (as amended by the Generic Drug
Enforcement Act of 1992), 21 U.S.C. § 336, or listed on any applicable federal
exclusion list including the then- current: (i) HHS/OIG List of Excluded
Individuals/Entities (http://www.oig.hhs.gov); (ii) General Services
Administration’s List of Parties Excluded from Federal Programs
(http://www.epls.gov); and (iii) FDA Debarment List
(http://www.fda.gov/ora/compliance_ref/debar/). A breach of this provision shall
be sufficient cause for the Company to terminate this Agreement immediately
without notice or cure.

 

(c)Additional Obligations. Consultant agrees and warrants that Consultant will
cooperate fully with NuVasive personnel in all respects with regard to
performing the Services under this Agreement, including participating in
requested teleconferences, meetings, and travel upon reasonable request.
Consultant further agrees to maintain all records required to substantiate
Consultant’s compliance with the provisions of this Agreement and with all laws,
regulations, policies, procedures and guidelines related to Consultant’s
performance of Consultants Services and other obligations pursuant to this
Agreement.  

 

8.Consulting Term and Termination.

 

(a)Consulting Term. The Consulting Term may be extended or modified only by
mutual written agreement of the Parties.  The Parties agree that the Consulting
Term is intended to commence immediately upon the end of Consultant’s time of
service as a Company employee, such that there is no break in Consultant’s
status as a service provider to Company.

 

 

--------------------------------------------------------------------------------

 

(b)Termination by the Company. Unless stated otherwise in this Agreement, the
Company may terminate this Agreement: (i) upon the inability of Consultant to
render the Services to the Company by reason of death or Disability (as defined
in the Company’s 2014 Equity Incentive Plan); (ii) for Cause (as defined below);
or (iii) immediately and without notice or a right to cure for a material breach
of this Agreement or material violation of any of the restrictive covenants
contained in the PIIA Agreement. For purposes of this Agreement, “Cause” means
Consultant’s (a) willful and repeated failure to satisfactorily perform the
Services; (b) willful and repeated refusal or failure to follow the reasonable
and lawful directions of the Company’s Chief Executive Officer pursuant to this
Agreement; (c) conviction of a crime involving moral turpitude; or (d) engaging
in acts or omissions constituting gross negligence, recklessness or willful
misconduct with respect to the Services.  Consultant shall be provided a period
of at least twenty (20) days following receipt of written notice outlining with
specificity all facts or omissions that the Company alleges give rise to a
termination for Cause pursuant to subsection (a) or (b) of this Section 8(b),
during which period Consultant may effect a cure of any curable actions or
omissions forming the basis for the termination for Cause.

 

(c)Termination by Consultant. Consultant may not terminate this Agreement during
the Consulting Term except or unless Company materially breaches this Agreement.
If Consultant believes that the Company materially breached this Agreement,
Consultant will notify Company in writing and allow the Company to cure any
material breach within ten (10) calendar days after delivery of Consultant’s
written notice.

 

(d)Conduct Following Expiration or Termination. Upon expiration of the
Consulting Term or termination of this Agreement, Consultant shall promptly: (i)
cease performing the Services; (ii) deliver to the Company all Company
documents, work product and other materials whether or not complete, prepared by
or on behalf of Consultant in the course of performing the Services; and (iii)
remove any Consultant-owned property, equipment or materials located at the
Company’s locations. If this Agreement is terminated before the expiration of
the Consulting Term pursuant to either Subsection 8(b)(ii) or 8(b)(iii) hereof,
Consultant shall be entitled to cash compensation pro-rated based on the
Services performed up to the date of termination as specified in the notice of
termination, without any additional compensation or benefits payable
thereto.  If this Agreement is terminated before the expiration of the
Consulting Term other than pursuant to Subsection 8(b)(ii) or 8(b)(iii) hereof,
Consultant shall be entitled to cash compensation for what Consultant would have
received during the remainder of the Consulting Term but for such earlier
termination.

 

(e)No Election of Remedies. The election by the Company or Consultant to
terminate this Agreement in accordance with its terms shall not be deemed an
election of remedies, and all other remedies provided by this Agreement or
available at law or in equity shall survive any termination.

 

(f)Continuing Obligations under Agreement. Upon the expiration of the Consulting
Term or termination of this Agreement for any reason each Party will be released
from all obligations to the other arising from this Agreement after the date of
expiration or termination, except that expiration of the Consulting Term or
termination of this Agreement will not relieve Consultant or the Company from
any liability arising from any breach of this Agreement.

 

9.General.

 

(a)Binding Effect; Successors; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective heirs, legal
representatives, successors, and assigns. This Agreement is personal in nature,
and Consultant shall not, without the prior written consent of the Company,
assign or transfer this Agreement or any rights or obligations hereunder.

 

 

--------------------------------------------------------------------------------

 

(b)Non Disparagement. The Parties agree that each Party will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of the other Party. The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).

  

(c)Governing Law. This Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware without regard to conflict of
laws and all disputes arising under or relating to this Agreement shall be
brought and resolved solely and exclusively in the State Court located in
Delaware. Should any legal action be commenced in connection with this
Agreement, the prevailing party in such action shall be entitled to recover, in
addition to court costs, such amount as the court may adjudge as reasonable
attorneys’ fees.

 

(d)Complete Understanding; Modification. This Agreement contains all of the
Parties’ contractual obligations to each other as it retains to the subject
matter of this Agreement, and cannot be modified or amended unless the
modification or amendment is in a writing signed by both Parties. The provisions
of this Agreement supersede all prior negotiations, proposals, agreements and
understandings regarding the subject matter of this Agreement.

 

(e)Severability. It is the desire and intent of the Parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies in each jurisdiction in which enforcement is sought. If
any particular provisions or portion of this Agreement shall be adjudicated to
be invalid or unenforceable, this Agreement shall be deemed amended to delete
such provisions or portion adjudicated to be invalid or unenforceable, such
amendment to apply only with respect to the operation of such provisions in the
particular jurisdiction in which such adjudication is made.

 

(f)Construction of Agreement. This Agreement will in all events be construed as
a whole, according to its fair meaning, and not strictly for or against a Party
merely because that Party (or Party’s legal representative) drafted this
Agreement. Any ambiguity contained in this Agreement shall be construed to
permit the Parties to comply with applicable law. The headings, titles, and
captions contained in this Agreement are merely for reference and do not define,
limit, extend, or describe the scope of this Agreement. Unless the context
requires otherwise, (a) gender (or lack of gender) of all words in this
Agreement includes the masculine, feminine, and neuter, and (b) the word
“including” means “including, without limitation.”

 

(g)Waiver. The waiver or failure of a Party to exercise in any respect any right
provided for under this Agreement shall not be deemed to be a waiver of any
future right under this Agreement.

 

(h)Counterparts/Signature Pages. This Agreement may be executed in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any signature page
delivered by a fax machine, telecopy machine, or via electronic mail in .pdf or
equivalent format shall be binding to the same effect as an original signature
page.

 

(i)Represented by Independent Counsel. Consultant acknowledges and agrees that
Consultant has read the Agreement in its entirety, and has been represented by
independent legal counsel in negotiating the terms of this Agreement, including,
but not limited to the Delaware choice of law and Delaware choice of forum
provisions, and the restrictive covenants.

 

 

 

--------------------------------------------------------------------------------

 

[Signatures Page Follows]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.

 

 

CONSULTANT

 

/s/ Matthew Link
Matthew Link

 

Date:October 13, 2020

 

 

NUVASIVE, INC.

 

By:/s/ Nathaniel Sisitsky

Nathaniel Sisitsky

 

Title:SVP, General Counsel

 

Date:October 13, 2020

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Services and Compensation

 

Services: In performing the Services, Consultant shall report and be directly
responsible to the Company’s Chief Executive Officer (CEO) or such designee as
the CEO deems appropriate in his discretion, and is expected to perform no more
than approximately eight (8) hours of Services per week. The Services
contemplated by the Agreement to be provided during the Consulting Term shall
include the following:

 

 

•

Providing assistance with respect to the orderly transition of current duties
and responsibilities; and

 

•

Providing assistance with respect to operational and business matters upon
request; and

 

•

Providing assistance with respect to change management with internal Company
employees and personnel and external constituents and customers upon request;
and

 

•

Providing assistance with respect to litigation matters.

 

At all times, Consultant will observe the Company’s rules and regulations with
respect to conduct, privacy, health, safety,
anti-harassment/discrimination/retaliation and protection of persons and
property.

 

During the Consulting Term, Consultant will perform the Services under the
general direction of the Company, but Consultant will determine in Consultant’s
discretion, the manner and means by which the Services are to be accomplished,
and such services shall be performed by Consultant as reasonably convenient and
at times that do not interfere with any other employment or professional
commitments of Consultant. The Services to be performed under this Agreement are
personal in nature and may not be subcontracted to or performed by any agent or
representative of Consultant absent the Company’s advanced written consent.

 

Tools and Materials: Consultant will use Consultant’s own equipment and
materials to perform the Services. Consultant shall not have general access to
the Company’s property, including its facilities, computers, laptops, software
or networks, unless the Board, in its sole discretion, deems such access
necessary for Consultant to perform the Services. Notwithstanding the foregoing,
subject to the Company’s discretion, Consultant may continue to use his Company
issued computer and cell phone, and shall have access to the Company network,
provided such use is reasonable and customary for the performance of the
Services and complies with all Company policies with respect thereto.

 

Compensation: During the Consulting Term, Consultant will receive a fixed sum in
the amount of $20,000 dollars (US) per month during the Consulting Term.  

 

Except as set forth above, no other compensation or benefits will be due to, or
paid to, Consultant by NuVasive with respect to Consultant’s performance of
Services under this Agreement.

 